      Case 1:19-cv-00222-JRH-BKE Document 42 Filed 03/08/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


CRAIG THOMAS JONES,                            *
                                               *
      Plaintiff,                               *   CIVIL ACTION FILE NO.
v.                                             *   1:19-cv-00222-JRH-BKE
                                               *
STEVEN T. MNUCHIN, in his official             *
capacity as Secretary of the Treasury,         *
CHARLES P. RETTIG, in his official             *
capacity as Commissioner of Internal           *
Revenue, and MICHAEL R. POMPEO in              *
his official capacity as Secretary of State,   *
and THE UNITED STATES,                         *
                                               *
      Defendants.                              *

                               NOTICE OF APPEAL

      COMES NOW Plaintiff pursuant to FRAP Rule 3 and hereby appeals to the

United States Court of Appeals for the Eleventh Circuit from the Order and Judgment

entered March 8, 2021 (Doc. 40 and 41) granting summary judgment to Defendants

and denying Plaintiff’s cross-motion for summary judgment (Doc. 27), which

constitutes a final decision under 28 U.S.C. §1291 for which a direct appeal is

permitted as a matter of right.

      This Notice of Appeal is being filed electronically, and the payment of filing

and docketing fees required by 28 U.S.C. §1913 and §1917 is being remitted

electronically to the Clerk of this Court pursuant to FRAP 3(e), contemporaneously



                                           1
      Case 1:19-cv-00222-JRH-BKE Document 42 Filed 03/08/21 Page 2 of 2




with the filing of this Notice of Appeal.

      Respectfully submitted this 8th day of March, 2021.


                                       /s/ Craig T. Jones
                                       ____________________________________
                                       Craig T. Jones
                                       Plaintiff and Attorney for Plaintiff
                                       Ga. Bar No. 399476

CRAIG T. JONES, P.C.
Post Office Box 129
Washington, Georgia 30673
(678) 643-0062
craigthomasjones@outlook.com



                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Notice of Appeal was served upon all counsel

of record via electronic filing on this the 8th day of March, 2021.

                                       /s/ Craig T. Jones
                                       ____________________________________
                                       Craig T. Jones
                                       Plaintiff and Counsel for Plaintiff
                                       Ga. Bar No. 399476




                                            2
